Ex 21.1 Name of Subsidiary Jurisdiction of Incorporation/Organization 3089554 Nova Scotia Inc. Canada Abel Equipos, S.A. Spain Abel GmbH & Co KG Germany Abel Pumpen GmbH Germany Abel Pumps, L.P. Delaware AC Analytical Control Services B.V Netherlands AC Analytical Controls B.V. Netherlands AC Analytical Controls Holding B.V. Netherlands Acton Research Corporation Delaware Alpha Holdings of Delaware 1, LLC Delaware Alpha Holdings of Delaware 11, LLC Delaware Alpha Technologies B.V. Netherlands Alpha Technologies Japan LLC Delaware Alpha Technologies S.R.O. Czech Republic Alpha Technologies Services, LLC Delaware Alpha Technologies UK United Kingdom Alpha UK Holdings LLC Delaware Amot Controls Corporation Delaware Amot Controls GmbH Germany Amot/Metrix Investment Company, Inc. Delaware Amphire Solutions, Inc. Delaware Amtech Systems (Hong Kong), Limited Hong Kong Amtech Systems LLC Delaware Amtech World Corporation Delaware Barbox Limited United Kingdom CBORD Holdings Corp. Delaware CCC Services, Inc. Delaware Chalwyn Limited United Kingdom Civco Holding, Inc. Delaware Civco Medical Instruments Co., Inc. Iowa Compressor Controls (Beijing) Corporation Ltd. China Compressor Controls Corporation B.V. Netherlands Compressor Controls Corporation Iowa Compressor Controls Corporation Middle East Delaware Compressor Controls Corporation S.r.l. Italy Compressor Controls Corporation Mauritius Ltd. Mauritius Compressor Controls Pty Ltd. Australia Cornell Pump Company Delaware Cornell Pump Europe GmbH Germany DAP Technologies Corp. Delaware DAP Technologies Limited United Kingdom DAP Technologies SARL France DAP Technologies, Ltd. Canada Dynamic Instruments, Inc. California Dynisco (UK) Limited United Kingdom Dynisco B.V. Netherlands Dynisco Enterprises GmbH Germany Dynisco Enterprises LLC Delaware Dynisco Europe GmbH Germany Dynisco Europe Holdings 11, B.V. Netherlands Dynisco Instruments LLC Delaware Dynisco Instruments SARL France Dynisco LLC Delaware Dynisco Parent, Inc. Delaware Dynisco Polymer Test, Inc. Pennsylvania Dynisco S.R.L. Italy Dynisco SPOL, SRO Czech Republic Dynisco –Viatran (M) Sdn Bhd Malaysia Dynisco Viatran LLC Delaware Dynisco-Viatran Instruments Sdn Bhd Malaysia Fluid Metering, Inc. Delaware FTI Flow Technology, Inc. Delaware Gatan GmbH Germany Gatan Service Corporation Pennsylvania Gatan, Inc. Pennsylvania Getloaded Corporation Delaware Hansen Technologies Corporation Illinois Hansen Technologies Europe GmbH. Germany Harbour Holding Corp. Delaware Hardy Process Solutions California Horizon Software International, LLC Georgia Imager Labs California Inovonics Corporation Colorado Instill Corporation Delaware Integrated Designs L.P. Delaware IntelliTrans Canada Ltd. Canada IntelliTrans Limited United Kingdom IntelliTrans, LLC Delaware Intellitrans Sweden AB Sweden ISL Finance France ISL Holding SNC France ISL Scientifique de Laboratoire - ISL, S.A.S. France IT Canada Holdings LLC Delaware iTradenetwork, Inc. Delaware iTradenetwork, Ltd. United Kingdom K/S Roper Finance Denmark Law 1059 Limited United Kingdom Link Logistics Holding LLC Delaware Logitech Limited United Kingdom Lumenera Corporation Canada Lumenera, Inc. Delaware Marumoto Struers KK Japan Media Cybernetics Inc. Delaware MEDTEC, Inc. Iowa Metrix Instrument Co., L.P. Delaware NDI Europe GmbH Germany Neptune Technology Group (Canada) Limited Canada Neptune Technology Group Inc. Delaware Neptune Technology Group Mexico S.de R.L. de C.V. Mexico Neptune Technology Group Servicios S.de R.L. de C.V. Mexico Nippon Roper K.K. Japan Northern Digital Inc. Canada Off-Campus Advantage, LLC Delaware PAC Denmark ApS Denmark PAC GmbH Germany PAC Instruments Asia Pte. Ltd. Singapore Petroleum Analyzer Company LP Delaware Photometrics UK Limited United Kingdom Quantitative Imaging Corp. Canada Redlake MASD, LLC. Delaware RI Marketing India Private Limited India RMT, Inc Arizona Roda Deaco Valve, Inc. Canada Roper Brasil Comercio E Promocano De Produtos E Servicos LTDA Brasil Roper Canada Holdings, Inc. Canada Roper Canada Partners Inc. Canada Roper Capital Deutschland GmbH Germany Roper Engineering s.r.o. Czech Republic Roper Europe GmbH Germany Roper Fundings Deutschland GmbH & Co. KG Germany Roper Georgia, Inc. Delaware Roper Germany GmbH Germany Roper Germany GmbH & Co., KG Germany Roper Holdings, Inc. Delaware Roper Holdings, Limited United Kingdom Roper Hong Kong Holdings, Limited Hong Kong Roper Industrial Products Investment Company Iowa Roper Industries L.P. Canada Roper Industries UK Limited United Kingdom Roper Industries B.V. Netherlands Roper Industries Denmark ApS Denmark Roper Industries Deutschland GmbH Germany Roper Industries Limited United Kingdom Roper Industries Manufacturing (Shanghai) Co. Ltd. China Roper Industries Mauritius Ltd. Mauritius Roper International Holding, Inc. Delaware Roper LLC Russia Roper Luxembourg Finance S.a.r.l. Luxembourg Roper Luxembourg Holdings S.a.r.l. Luxembourg Roper Luxembourg S.a.r.l. Luxembourg Roper Mex, L.P. Delaware Roper Pump Company Delaware Roper Scientific B.V. Netherlands Roper Scientific GmbH Germany Roper Scientific SAS France Roper Scientific, Inc. Delaware Roper Southeast Asia LLC Delaware Ropintassco 1, LLC Delaware Ropintassco 2, LLC Delaware Ropintassco 3, LLC Delaware Ropintassco 4, LLC Delaware Ropintassco 5, LLC Delaware Ropintassco 6, LLC Delaware Ropintassco 7, LLC Delaware Ropintassco Holdings, L.P. Delaware Shanghai Roper Industries Trading Co., Ltd. China Sinmed B.V. Netherlands Sinmed Holding International B.V. Netherlands Struers (Shanghai) International Trading Ltd. China Struers A/S Denmark Struers GmbH Germany Struers Inc. Delaware Struers Limited Canada Struers Ltd. United Kingdom Struers SARL France Student Advantage, LLC Delaware Technolog Group Limited United Kingdom Technolog Holdings Ltd. United Kingdom Technolog Limited United Kingdom Technolog S.a.r.l France The CBORD Group, Inc. Delaware TLP Holdings, LLC Delaware TransCore Atlantic, Inc. Delaware TransCore CNUS, Inc. Delaware TransCore Commercial Services, LLC Delaware TransCore Holdings, Inc. Delaware TransCore ITS, LLC Delaware TransCore ITS Australia Pty Ltd. Australia TransCore Link Logistics Corporation Canada TransCore Nova Scotia Corporation Canada TransCore Partners, LLC Delaware Transcore Quebec Corporation Inc. Canada TransCore, LP Delaware TransCore Transportation Systems Mauritius Private Limited Mauritius TransCore Transportation Solutions India Private Limited India Trinity Integrated Systems Limited United Kingdom United Controls Group, Inc. Ohio United Toll Systems, Inc. Delaware Uson L.P. Delaware Uson Limited United Kingdom Utilitec Limited United Kingdom Utilitec Services Limited United Kingdom Utility Data Services Limited United Kingdom Verathon Inc. Washington Verathon Holdings (Delaware) Inc. Delaware Verathon Medical Inc. Washington Verathon Medical (Austrailia) Pty Limited Australia Verathon Medical (Canada) ULC Canada Verathon Medical (Europe) B.V. Netherlands Verathon Medical (France) S.a.r.l. France Verathon Medical (Hong Kong) Limited Hong Kong Verathon Medical (Japan) K.K. Japan Verathon Medical (UK) Ltd. United Kingdom Viastar Properties, Inc. Texas Viastar Services, LP Texas Viatran Corporation New York Walter Herzog GmbH Germany Zetec, Inc. Washington Zetec Korea, Inc. Delaware Zetec Rental LLC Delaware Zetec Services, Inc. Delaware Zetec (Shanghai) Non-Destructive Equipment Co., Ltd. China
